 In , the Matter. of GENERAL PLYWOOD CORPORATION,EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA,CIO, PETITIONERCase No. 10-RC-33SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 26,1949On October 20, 1948, the Board issued its Decision and Directionof Election in the above-entitled proceeding.'On October 25, 1948,the Employer requested time to file a motion for reconsideration andto set aside the Decision and Direction of Election, and a motion tovacate the Direction of Election pending such reconsideration.OnOctober 28, 1948, the Board granted the Employer time within whichto file its motion for reconsideration, but in all other respects deniedthe motion.On November 4, 1948, the Employer filed a motion for reconsidera-tion and to set aside the Decision and Direction of Election and amotion to dismiss the petition.The Petitioner filed no formal papersopposing the motion.On November 18, 1948, the Board denied theEmployer's motion, except that it amended the unit finding in oneminor respect. It further amended the Direction of Election bygranting a 10-day extension of time for conducting the election.The election was held on November 23, 1948, and on thesame daythe Regional Director issued a Tally of Ballots.On November 29,1948, the Employer filed objections to the election and to conductaffecting the results of the election.On November 30, 1948, theRegional Director issued a Corrected Tally of Ballots, and on Decem-ber 6, 1948, the Employer filed supplemental objections to the election?The Tally of Ballots and the Corrected Tally of Ballots show that ofthe 54 eligible voters, 47 cast ballots for, and 7 cast ballots against, the'Petitioner.There were 10 challenged ballots.179 N. L.R. B. 1458.2 Althoughthe Regional Director reportedthat theEmployer's supplemental objectionswere untimely,we have, under the circumstances of this case,considered them together,with the original objections. In view of our decision above set forth,we find it unnecessaryto determine whether the supplemental objections were in fact timely filed.83 N. L. R. B., No. 26.197844340-50-vol. 83-14 198DECISIONSOF NATIONALLABOR RELATIONS BOARDOn February 15, 1949, after an investigation, the Regional Directorissued his Report on Objections, in which he found that the objec-tions were without merit and recommended that they be overruled.'On February 25, 1949, the Employer filed exceptions to theRegionalDirector's report.In its objections, the Employer contends that :1.As the Petitioner and the Congress of Industrial Organizationswere not-in compliance with Section 9 (f), (g), and (h) of the Act,the Board did not have authority or jurisdiction to issue its decision,nor to order the election, and that therefore none of the votes castin the election 'were valid.This is, in effect, a reassertion of the Employer's contention madeat the hearing, and in its motion for reconsideration.For the rea-sons stated in our Decision,we reaffirmour finding therein that thiscontention is without merit.2.The Employer's observer, in signing the original Tally of Bal-lots 3 and certification of conduct of election, did not waive the Em-'ployer's objections to the election, or to the conduct thereof, or tothe Board's Decision and Direction of Election, to all of which theEmployer has, and still does, object and except.'This contention of the Employer is not, in fact, contrary to theRegional Director's recommendation.We find in accordance withsuch recommendation that the Employer has not waived its objectionsto the election or to the Board's Decision and Direction of Election.'3.The Regional Director should have given at least 10 days' ad-vance notice of the date-of the election, and, because he gave only 4days' notice: (a) Other labor organizations had insufficient oppor-tunity.to request a place on the ballot; (b) 'The employees were deniedsufficient time in which to consider the issues raised by the electionand thus make a free and untrammelled choice; 4 (c) The Employerwas denied the privilege of discussing the election with its employees,and could not make the necessary preparations therefor 5'Neither the Employer's nor the Petitioner's observer signed the Corrected Tally ofBallots.The Corrected Tally of Ballots was issued'to correct line 11 of the Tally of Ballotsby_ striking the wordnotfrom the sentence"a majority of the valid ballots has not beencast for the International Woodworkers of America, CIO."The Employer's plant was operating 3 days a week at that time.The notice of elec-tion, received by the Employer on November 19, 1948, set November 23, 1948,as the dateof the election.The notice of election was promptly posted,but it was not seen by theemployees until November 22, 1948, the first operating day after its receipt.6 The Employer requested postponement of the election in view of the Board's 10-dayextension noted above.Among other grounds for the request, the Employer stated thatits counsel was required to attend a Board hearing elsewhere in the State on November22, and if the election were held on November 23, counsel would be unable to reach theEmployer's plant in sufficient time' before the election to "discuss matters" with theEmployer.''1 GENERAL PLYWOOD CORPORATION199We find no merit to this contention.The Board issued its Deci-sionand Direction of Election on October 20, 1948.Thereafter, allparties were on notice that an election would be forthcoming within30 days.The Employer and any interested labor organization were thusgiven ample time within which to make necessary preparations andrequests concerning.the election.The election results show that alleligible voters participated .64.A Board agent advised the Employer that the Board would notconduct the election on the Employer's premises unless the Employerrecognized, in accordance with the Petitioner's demands, the eligi-bility of certain employees.The demand not having been met, theelection was scheduled to be held in a parked automobile in front ofthe plant.The Employer's exceptions disclose that thereis disagreement as towhether the election was held in the place scheduled, or was held ina room within the plant which had been kept ready by the Employerfor such purpose.There is also a factual conflict as to the reason forscheduling the election off the Employer's premises.We believe,however, that it is unnecessary to resolvethese issues.The Employerdoes not assert, nor does it appear, that the place in which the electionwas held in any way affected the exercise of a free choice or preventedany eligible voter from exercising his franchise in the election.Wefind that none of the parties was prejudiced thereby.5.On November 19, 1948, the Petitioner filed unfair labor practicecharges against the Employer and engaged in various improper andunlawful acts, including the making of slanderous and inflammatorystatements, all of which were calculated to, and did, intimidate and-coerce the employees into voting for the Union.'Surely the mere filing of unfair labor practice charges is not in itselfcoercive, nor can it be said to interfere with the exercise of free choice.Absent any elements of coercion, the Board will not censor propa-ganda material used by unions in preelection campaigns.8°SeeMatter of Wilson AthleticGoodsManufacturingCo., 76 N. L. R. B. 315.The charges alleged violation of Section 8 (a) (1) and 8(a) (3).The Employer con-tends that by reason of the filing of the charges,the election should not have been held,and the petition for representation filed herein should have been dismissed.The Board does,not, however,dismiss a representation petition merely because such unfair labor practicecharges have been filed during the pendency thereof.As the complaining Petitioner fileda waiver, there was no need to postpone the election.8Matter of Philadelphia Lager Beer Brewers Ass'n, 79 NL R. B. 351;Matter of May-wood Hosiery Mills, Inc.,64 N. L. R. B. 146. The Employer asserts that the Petitioner'sagents employed coercive methods in effecting its preelection campaign.The RegionalDirector investigated the evidence offered in support of this allegation,and found only twoinstances which appear to involve any element of coercion,as follows:Approximately Iyear before the election,an employee who, as a union officer, had opposed the Petitioner'sglans to strike the Employer's plant, received an anonymous letter advising him to stay 200'DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The Employer's challenges to 10 employees made at the electionshould be sustained, and it is entitled to copies of all affidavits thatsuch employees may have executed and furnished the Board's agentin support of their eligibility to vote.As the challenged ballots could not affect the results of the election,we find it unnecessary to rule on the challenges.Having duly considered the Employer's objections to the electionand objections affecting the results of the election, the Board findsin accordance with the Regional Director's recommendation, the ob-jections to be without merit, and they are hereby overruled.As itappears from the Corrected Tally of Ballots that the employees haveselected the InternationalWoodworkers of America, CIO, as theirbargaining representative, we shall certify that labor organization.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that the InternationalWoodworkers ofAmerica, CIO, has been designated and selected by a majority of theproduction and maintenance employees at the Cuthbert, Georgia,plant of the General Plywood Corporation, including the truck driver,the truck driver helper, the checker, inspectors, and the head fireman,but excluding office, clerical, and professional employees, bookkeepers,timekeepers, watchmen and guards, foresters, technical advisors orinstructors, casual or temporary employees, draftsmen, salesmen, engi-neers, students, foremen and assistant foremen, and all other super-visors as defined in the amended Act, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, as amended, the said organization is the exclusive repre-sentative of all the employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.MEMBERS HOUSTON and MURDOCK took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.away from the union meetings, and that if he did attend,be would be"dragged out andworked over."Another employee was approached several months before the election andtold that if he didn't join the Union he would have no place to live.There is nothing toshow that these incidents are attributable to the Petitioner.Moreover,we believe thatthese attempts to influence individual employees occurred at a time too remote materiallyto affect the results of the election.